Title: To James Madison from John A. Wharton, 27 December 1821
From: Wharton, John A.
To: Madison, James


                
                    Sir
                    Near Davis’ Store Dec. 27th 1[8]21
                
                Some five or six months since, I addressed a letter to you, from Nashville Tennessee: requesting any information which you might possess relative to the University established near Charlottesville. From the circumstance of your not having acknowledged the receipt of it, I am persauded [sic] you did not receive it: I therefore take the liberty of addressing a second letter, the object of which is precisely the same as that of the first, to wit:
                
                    When the institution will be opened for the reception of students?
                    What qualifications are necessary to insure an entrance into either class?
                    What will be the expenses of board and tuition per annum?
                
                You will pardon the last enquiry, as econimy in my financial calculations, is indispensably necessary: and as I entertain fears that I will be compelled, with an eminent degree of reluctance, to abandon the pursuit of a favorite object. Any other information which you can communicate, will be thankfully received. I tender you the assurance of my profound respect and very high esteem.
                
                    Jn: A: Wharton
                
            